Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, are before me for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the court:
1) That the merchandise covered by the appeals to reappraisement listed in Schedule A, attached hereto and made a part hereof, consisting of wool hose, *516is such or similar, and the issues are in all material respects the same, as the merchandise and issues the subject of F. W. Meyers & Co., Inc. v. United States, 38 Cust. Ct. 569, Reap. Dec. 8728, and the record therein be incorporated herein.
2) That at the time of exportation to the United States of the merchandise involved in the appeals to reappraisement listed in said Schedule A, the price at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantity and in the ordinary course of trade, including all costs and charges specified in section 402(c) of the Tariff: Act of 1930, as amended, was as is set forth in the attached Schedule B.
3) That the export value of the involved merchandise is not higher than the foreign value.
4) The appeals to reappraisement listed in the attached Schedule A may be deemed to be submitted for decision upon this stipulation.
On the agreed facts and following our cited decision on the law, I find and hold that the proper basis for appraisement of the merchandise in question is foreign value, as defined in section 402(c) of the Tariff Act of 1930, as amended, and that such statutory value therefor is as set forth in schedule “B,” hereto attached and made a part hereof.
Judgment will be rendered accordingly.